El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Debemos determinar si los funcionarios nombrados por el Poder Ejecutivo que se desempeñan en sus puestos por más de un cuatrienio, deben recibir el beneficio dispuesto en el Art. 3 de la Ley Núm. 125 de 10 de junio de 1967 (3 L.P.R.A. sec. 703b), con relación a cada uno de los nombra-mientos extendidos por el Gobernador.
I
La recurrida, Dra. Mercedes Otero de Ramos, se desem-peñó como Administradora de Corrección del Estado Libre Asociado de Puerto Rico (en adelante el E.L.A.) por dos cuatrienios consecutivos, hasta 1992. En junio de ese año, el entonces Gobernador del E.L.A., Don Rafael Hernández Colón, le concedió una compensación final equivalente a doce meses de sueldo, amparándose en la Ley Núm. 125 de 10 de junio de 1967 (3 L.P.R.A. see. 703 et seq.) (en adelante la Ley Núm. 125). En julio de 1992, el Departamento de Hacienda hizo el pago correspondiente.
El 18 de enero de 1995, el peticionario, Secretario de Hacienda, cursó una carta a la recurrida, solicitándole la devolución de la mitad de la compensación otorgada. Alegó *882que el Gobernador no tenía facultad para conceder una compensación mayor al equivalente de seis meses del sueldo del funcionario que cesa en el servicio público y que a la recurrida se le pagó, en exceso y de forma indebida, una suma adicional equivalente a otros seis meses de sueldo. La recurrida se negó a devolver el dinero recla-mado y el 10 de abril de 1995 presentó una Solicitud de sentencia declaratoria ante el Tribunal de Primera Instancia.
El 27 de junio de 1996, dicho tribunal dictó sentencia mediante la cual resolvió que la recurrida no tenía derecho a la totalidad de la compensación recibida. El tribunal de-terminó que la concesión de una compensación equivalente a doce meses de sueldo fue un acto ultra vires del Gober-nador, ya que la Ley Núm. 125, supra, dispone que la com-pensación final no será “en ningún caso” mayor del equiva-lente a seis meses del sueldo recibido por el funcionario en su puesto.
Inconforme, la recurrida apeló ante el Tribunal de Cir-cuito de Apelaciones. Específicamente, solicitó que se de-clarara la validez y legitimidad del pago que le fue conce-dido por el Gobernador, e imputó error al tribunal de instancia al concluir que al cesar en su cargo dicha funcio-naría, sólo tiene derecho a una compensación final equiva-lente a un máximo de seis meses de sueldo, aun cuando haya ocupado dicho cargo por dos cuatrienios consecutivos. Solicitó, en la alternativa, se declarase que dicho pago se fundamentó en un error razonable de derecho, por cuya razón no procedería su devolución.
El 22 de diciembre de 1999, el Tribunal de Circuito de Apelaciones dictó sentencia, mediante la cual revocó la sentencia apelada. Determinó el tribunal que la recurrida se desempeñó como Administradora de Corrección durante dos cuatrienios consecutivos, razón por la cual el Goberna-dor autorizó el pago de una compensación que evidente-mente equivale a la licencia por vacaciones que, de otro *883modo, ella hubiera podido disfrutar durante cada término en el cual desempeñó sus funciones; que esa suma fue otor-gada en el ejercicio de la discreción que la propia ley le otorga al Gobernador y en consideración, además, a otros factores relacionados con el desempeño de las funciones del cargo de Administrador de Corrección. Por lo tanto, con-cluyó, conforme al propósito e intención de la Ley Núm. 125, supra, que el pago realizado a la recurrida fue válido.
Comparece ante nos el Secretario de Hacienda, repre-sentado por el Procurador General, y alega que incidió el Tribunal de Circuito de Apelaciones al rechazar la determi-nación del tribunal de instancia de limitar a seis meses de sueldo la compensación a que tiene derecho la recurrida y al descartar la aplicación de Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982), a los hechos de este caso.
h — I
La controversia en el caso de autos se circunscribe a determinar si bajo la Ley Núm. 125, supra, el Gobernador podía otorgarle a la recurrida, que ostentó su posición du-rante dos cuatrienios consecutivos, una compensación final equivalente al sueldo por doce meses.
Cuando interpretamos las leyes, debemos siempre acudir primero al texto, ya que si éste es claro y libre de ambigüedad, no debe ser menospreciado bajo el pretexto de cumplir su espíritu. Véanse: Art. 14 del Código Civil, 31 L.P.R.A. sec. 14; Cuevas v. Ethicon Div. J & J Prof. Co., 148 D.P.R. 839 (1999).
No obstante, la literalidad de una ley puede ser igno-rada por los tribunales cuando ella es claramente contraria a la verdadera intención o al propósito legislativo, según tal propósito o intención pueda surgir de la totalidad del estatuto o de la totalidad de la sección implicada. Véase Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999).
Todas las leyes, aun las clarísimas, requieren *884interpretación. Cuando existe alguna ambigüedad, el tribunal debe rechazar una interpretación literal y forzada de un texto legal que conduzca a un resultado que no puede haber sido el que intentó el legislador. La letra de la ley no debe ser seguida ciegamente en los casos que no caen den-tro de su espíritu y fin. Pueblo v. Zayas Rodríguez, supra.
Al interpretar las leyes, los tribunales debemos siempre considerar los propósitos perseguidos por la Asamblea. Legislativa, para atribuir a la legislación un sentido que asegure el resultado que se quiso obtener. La obligación fundamental de los tribunales es imprimirle efectividad a la intención legislativa, propiciando de esta forma la realización del propósito que persigue la ley. El fin principal de la interpretación estatutaria es descubrir la intención del legislador y su propósito social para hacer que prevalezca este propósito y evitar interpretaciones que conduzcan a resultados irrazonables. Véase el Art. 19 del Código Civil, 31 L.P.R.A. sec. 19; Véase, además, Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000); Pinero v. A.A.A., 146 D.P.R. 890 (1998); Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998).
H — 1 H-1 HH
Como regla general, el personal del Gobierno del Estado Libre Asociado de Puerto Rico goza, de manera legislada, del derecho a acumular ciertos beneficios marginales como lo son las licencias por vacaciones y las licencias por enfermedad, incluyendo las disposiciones vigentes sobre días feriados. No obstante, ciertos funcionarios del Poder Ejecutivo, los cuales son nombrados por el Gobernador,(1) con el consejo y consentimiento del Senado, no tienen derecho a acumular ni disfrutar esas licencias que han establecido “la Ley de Personal del Servicio Público” y *885otras leyes especiales para los empleados y funcionarios públicos. Por consiguiente, al momento de su desvincula-ción del servicio público, no procede ni el disfrute de dichas licencias ni el pago global a que tienen derecho los otros servidores públicos cobijados por las leyes de personal.
La Ley Núm. 125, supra, y en específico el Art. 3, supra, fue promulgada con el propósito de extender a esos funcionarios los beneficios a los cuales de otro modo, no tienen derecho. A esos fines, el mencionado estatuto autorizó al Gobernador a reglamentar lo relativo a la concesión y el disfrute de licencias, y al pago final por vacaciones acumuladas de los funcionarios de la Rama Ejecutiva nombrados por él. Véase Ley Núm. 125, supra. Siendo dicho estatuto de carácter remedial con el propósito de hacer justicia a esta clase de funcionarios, tenemos el deber de interpretarlo liberalmente a favor de éstos. Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992).
El Art. IV, Sec. 2 de la Constitución del Estado Libre Asociado establece que el Gobernador ejercerá su cargo por el término de cuatro años. Const. E.L.A., L.P.R.A., Tomo 1. Dentro de las facultades y los deberes del Gobernador durante su período de incumbencia está la de nombrar a todos los funcionarios para cuyo nombramiento esté facultado. Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1.
El Art. 3 de la Ley Núm. 125, supra, en su parte pertinente, dispone lo siguiente:
El Gobernador reglamentará todo lo relativo a la concesión y disfrute de licencias y la cuantía del pago de compensación final, incluyendo el pago a los beneficiarios en caso de muerte, a los funcionarios nombrados por él, con excepción de los miembros de la Judicatura, los fiscales, procuradores y regis-tradores de la propiedad. A los efectos del pago de compensa-ción final, que en ningún caso excederá el equivalente a seis (6) meses de sueldo, el Gobernador tomará en consideración, entre otros, factores tales como las necesidades del servicio, la naturaleza de las funciones desempeñadas, y los créditos de *886licencia de vacaciones acumuladas en empleos anteriores en el Gobierno y no disfrutada al pasar a ocupar puestos de nom-bramiento por el Gobernador.
Los Presidentes de las Cámaras Legislativas reglamentarán lo relativo a los funcionarios y empleados de la Asamblea Le-gislativa, en lo concerniente a la concesión y disfrute de licen-cias, y en lo concerniente al pago de compensación final se ajustarán a lo dispuesto en el Artículo 2 de esta ley.
Una interpretación literal de esta disposición, en el sen-tido de que el límite de seis meses se impone no obstante los cuatrienios servidos, nos llevaría a un resultado paten-temente irrazonable, que no puede ser el deseado por el legislador. Desde la adopción de la Ley Núm. 125, supra, en 1967, los distintos gobernantes del Estado Libre Aso-ciado de Puerto Rico han puesto en vigor sus disposicio-nes(2) y, en el ejercicio de su amplia discreción, el factor común ha sido, como parte del carácter remedial o repara-dor del estatuto, compensar a esos funcionarios por la li-cencia de vacaciones no disfrutada ofreciéndoles un bene-ficio equivalente, para reconocer su esfuerzo y dedicación al servicio público, ponderando estos aspectos junto a otros factores como necesidades del servicio, la naturaleza de las funciones desempeñadas e incluso los créditos de anterio-res licencias que no fueron disfrutadas por motivo de pasar a ocupar el puesto en cuestión.
Ciertamente, la ley limita a seis meses la compensación que pueda recibir un funcionario ejecutivo al amparo de la mencionada disposición, pero ello no tiene el alcance que describe la opinión disidente, sino una explicación mucho más simple. El legislador contempló imponer como límite el máximo del equivalente de seis meses de *887sueldo, por cada uno de los períodos de incumbencia del gobernante, que equivale exactamente a lo que tendría de-recho a recibir en concepto de vacaciones (solamente de va-caciones regulares) cualquier funcionario público que se haya desempeñado en su puesto por un término equiva-lente a aquel para el cual se eligen los gobernantes en Puerto Rico, esto es, cuatro años.
La única interpretación razonable al considerar el carácter remedial del estatuto de marras, es que enmarquemos la ley dentro del término de un cuatrienio. El legislador, al momento de promulgar la disposición bajo estudio, no proyectó un período de incumbencia de un gobernador diferente al período de cuatro años dispuesto por nuestra Constitución para que el gobernador ejerza su cargo y ejercite su prerrogativa constitucional de nombrar los funcionarios. Este también es el parámetro temporal de los presidentes de las cámaras que se regulan en el segundo párrafo de la misma disposición. Para propósitos de esta ley, el funcionario cesa en su cargo cuando cesa el período de incumbencia del Ejecutivo. De ser nombrado nuevamente o retenido para esa u otra posición en el Gabinete del Gobernador, ocupará el cargo por otro término que no podrá ser mayor de cuatro años. Debemos puntualizar que el Art. 3 de la Ley Núm. 125, supra, va dirigido a que el Gobernador reglamente lo concerniente a los empleados públicos nombrados por éste, obviamente dentro del período para el cual es elegido, o sea, cuatro años. Inherente a la facultad constitucional de nominar se encuentra la concedida por la vía legislativa de reglamentar. Es un acto deferencial de la Legislatura hacia la Rama Ejecutiva, que en el mismo estatuto reservó igual facultad a los presidentes de las Cámaras Legislativas respecto a ciertos funcionarios nombrados por éstos, cuyos términos de incumbencia no podrán exceder del término para el cual fueron aquéllos electos; esto es, cuatro años.
*888A modo de ilustración, la Regla VIII del Reglamento de la Cámara de 1967,(3) fecha cuando se promulgó la Ley Núm. 125,(4) supra, establece que los empleados permanentes de la Cámara serán designados por el Presidente de ésta y ejercerán sus funciones durante el término de cada Asamblea Legislativa.
No encontramos ninguna razón lógica para que el legis-lador le niegue a los funcionarios de la misma categoría en que se encuentra la peticionaria en este caso, lo que le ha concedido a los demás servidores públicos por vía de la legislación relativa al personal del gobierno y sus agencias e instrumentalidades. No se puede dar otra interpretación a este estatuto que sea cónsona con su carácter.
Como regla general, un funcionario o servidor público que trabaja para el Gobierno(5) y que tiene derecho a acumular licencias por vacaciones y por enfermedad, acumula dos días y medio días por cada mes en concepto de vacaciones, y un día y medio al mes en concepto de licencia por enfermedad. Anualmente ello equivale a treinta días en concepto de vacaciones regulares y dieciocho días en concepto de licencia por enfermedad. En cuatro años ese empleado público habrá disfrutado o acumulado un total de ciento veinte días de vacaciones regulares y setenta y dos días de licencia por enfermedad; es decir, ciento noventa y dos días en concepto de ambas licencias. Si dividimos solamente lo que debió haber acumulado en vacaciones regulares en cuatro años, o sea, ciento veinte días, entre *889el promedio de los días laborables de cada mes, tenemos que el funcionario habrá disfrutado del equivalente a seis meses de licencia por vacaciones regulares en un término de cuatro años. Es decir, que el límite máximo de seis meses de sueldo que dispone la Ley Núm. 125, supra, corresponde exactamente al mínimo que acumularía cualquier funcio-nario que trabajase durante cuatro años sin disfrutar de vacaciones o al mínimo que disfrutó en cuatro años cual-quier funcionario que hizo uso de sus licencias por vacacio-nes acumuladas.
Esto es así, sin contar los días a que podría tener dere-cho cualquier otro funcionario público en concepto de licen-cia por enfermedad, la cual, utilizando la misma ecuación, pudiera alcanzar a 3.6 meses adicionales en cuatro años; descontando, además, cualquier otro beneficio o licencia a los que pudieran tener derecho otros empleados públicos.(6)
No tiene ningún sentido que el legislador promulgue una ley para propiciar que se pueda equiparar, aunque sea parcialmente, a estos servidores del Estado al resto de los empleados públicos y que el resultado de la ley sea que se les castigue, negándole suma otra alguna por este concepto cuando lo que intenta ese estatuto es, precisamente, compensar la pérdida de los beneficios a los cuales, según hemos visto, el funcionario deberá renunciar por el término a que concebiblemente estará limitada su incumbencia, esto es, el término del mandato electoral del gobernador. De retenerse en su puesto por un gobernador *890reelecto o por un nuevo gobernador, comenzará un nuevo término de incumbencia para dicho funcionario, el cual se extenderá por el nuevo cuatrienio electoral.
Si el fin de esa disposición es remedial, para equiparar a ese empleado ejecutivo que no acumula vacaciones regula-res ni de enfermedad, y que tiene que estar disponible para ejercer sus funciones las veinticuatro horas del día y siete días a la semana, concediéndole una compensación por un plazo que, prorrateado, es equiparable, aunque menor, a la compensación que reciben otros empleados públicos a los que sí aplica el sistema de beneficios del Gobierno, ¿qué justificación habría para que no se le quisiera extender ese beneficio a un funcionario que se compromete y trabaja durante un segundo cuatrienio? Ciertamente más que la suspensión de un beneficio, resultaría en una penalidad para ese funcionario que accede a permanecer en el puesto durante un término adicional. ¿Por qué razón el legislador hubiese querido un resultado tan incompatible con el pro-pósito que originó este estatuto reparador?
IV
Cuando la doctora Otero de Ramos recibió el pago global por parte del ex Gobernador Rafael Hernández Colón, es-taba vigente la Orden Ejecutiva de 22 de febrero de 1989, Boletín Administrativo Núm. 5288A. Esta orden sustituyó la de 9 de enero de 1981, Boletín Administrativo 3837, del ex Gobernador Carlos Romero Barceló, que permitía dis-creción al gobernador para conceder una compensación final equivalente a seis meses de sueldo a los funcionarios que fueren retenidos por más de un término en el gobierno al finalizar el primer término y otra compensación final al completar el segundo término.
Conforme a la potestad de reglamentar que le otorgó la Ley Núm. 125, supra, mediante la Orden Ejecutiva Núm. 5288A el gobernador Hernández Colón eliminó *891la disposición que facultaba al gobernador a otorgar una compensación al finalizar un primer cuatrienio a aquellos funcionarios que eran retenidos para un segundo cuatrienio. El Art. 4 de la citada orden sólo autoriza al pago de dicha compensación “al cesar en su cargo cualquier funcionario”. Dicha determinación surgió a raíz de una Opinión del Secretario de Justicia,(7) no publicada, a los efectos de que no se puede conceder compensación final hasta que no suceda la total separación o desvinculación del servicio o el funcionario pase a ocupar otro puesto en el gobierno que no esté cubierto por el Art. 3 de la Ley Núm. 125, supra. Véase la Op. Sec. Just, de 2 de mayo de 1985.
El hecho de que, luego de unas elecciones generales, el funcionario sea retenido en su puesto o nombrado para otra posición por el Gobernador electo, no puede ser fundamento para penalizarlo. La única consecuencia, por virtud de la Orden Ejecutiva de 1989,(8) fue que la compensación fuese diferida hasta la total y absoluta desvinculación que ésta exigía. Sólo esa interpretación es razonable a los propósitos de la ley. Dicha compensación final fue pagada cuando la peticionaria cesó en su cargo.
V
La promulgación de la Ley Núm. 125, supra, fue anterior a nuestra decisión de Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982). Allí resolvimos una contro-versia *892distinta(9) a la que ahora nos ocupa. Refiriéndose dicha decisión a un asunto completamente diferente al as-pecto que regula el estatuto de marras y siendo los hechos que consideramos en el mencionado caso del todo incon-gruentes con el fin remediativo de la Ley Núm. 125, supra, resulta evidente que la doctrina allí establecida no aplica al caso que ahora consideramos.
Por otro lado, al reconocer que un gobernador tiene el poder inherente de emitir órdenes ejecutivas, es preciso reiterar que ese poder está limitado por las leyes aplicables.(10) Una orden ejecutiva de un gobernador no puede ir por encima y derrotar el objetivo pretendido por el legislador de compensar la labor, el sacrificio, el tiempo y la dedicación de esos funcionarios a los que no le aplican los beneficios que los otros servidores públicos gozan en virtud de otros estatutos con propósitos similares.
Una interpretación razonable de la Ley Núm. 125, supra, conduce a la conclusión inescapable de que la compensación final se realiza en sustitución de los beneficios estatutarios referentes a la acumulación, concesión y disfrute de licencias de las cuales gozan otros funcionarios y empleados del E.L.A. Siendo esto así, es necesario concluir que aquel funcionario que se desempeña en forma continua e ininterrumpida por un término que se extiende más allá del cuatrienio electoral para el cual fue nombrado originalmente, es elegible para recibir una cantidad que no podrá ser mayor al equivalente de seis meses de su sueldo por los servicios prestados dentro de cada uno de dichos cuatrienios, a discreción del gobernador, quien tomará en consideración al autorizar dicho pago, aquellos factores dispuestos en el Art. 3 de la Ley Núm. 125, supra.
*893< hH
Razones adicionales de política pública nos confirman la corrección de nuestra decisión.
Constituye un sano principio de política pública de un gobierno, que el gobernante pueda atraer y retener en el servicio público al mejor talento disponible. Es innegable que en un gran número de ocasiones los funcionarios públicos dentro de la categoría que hoy nos concierne, aceptan servir a nuestro pueblo a costa de su bienestar económico, haciendo grandes sacrificios personales al privarse del disfrute de su hogar y de su familia; quienes son profesionales reconocidos que la mayor parte de las veces reciben mejores beneficios en la empresa privada. La disposición en cuestión, como estatuto reparador, facilita al gobernador incumbente a reclutar tales profesionales, ¿pero cómo retenerlos para un segundo término, para aprovechar toda la experiencia y destrezas obtenidas en el primero, sin aliciente económico alguno? Porque, según la interpretación del Procurador General, para propósitos de la ley se retribuye igual al que prestó servicios un cuatrienio, que al que los prestó por dos o más cuatrienios. No pudo ser ese el resultado esperado por el legislador.
Surge de los autos en forma incontrovertida que la doc-tora Otero de Ramos se desempeñó por dos cuatrienios consecutivos. De igual forma surge que en los siete años que duró su gestión, no tomó período alguno de vacaciones ni se ausentó por motivo de enfermedad. Durante su in-cumbencia la compareciente estuvo en licencia sin paga de la Universidad de Puerto Rico. El tipo de función que des-empeñó como Administradora de Corrección requería su completa disponibilidad a cualquier hora y día de la semana. El entonces gobernador Hernández Colón, en el ejercicio de su discreción, ponderó todos estos aspectos y le autorizó el pago de la suma máxima permitida por cada cuatrienio, que evidentemente equivale a la licencia de va-*894caciones que ella hubiese acumulado o disfrutado durante cada término en el cual se desempeñó en tal calidad.
< h — I i — i
A tenor con los fundamentos expuestos anteriormente, se confirma la decisión del Tribunal de Circuito de Apela-ciones que declara la validez del pago concedido a la doc-tora Otero de Ramos en 1992, como compensación final en virtud de la citada Ley Núm. 125.
El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino.

 3 L.P.R.A. sec. 703.


 Véase, Orden Ejecutiva de 1ro de diciembre de 1967, Boletín Administrativo 1312, Gobernador Roberto Sánchez Vilella; Orden Ejecutiva de 9 de enero de 1981, Boletín Administrativo 3837, Gobernador Carlos Romero Bareeló; Orden Ejecutiva de 22 de febrero de 1989, Boletín Administrativo 5288A, Gobernador Rafael Hernán-dez Colón; Orden Ejecutiva de 7 de abril de 1994, Boletín Administrativo OG — 1994-19, Gobernador Pedro Roselló.


 Corresponde, actualmente a la Sec. 9.1 del Reglamento de la Cámara de Representantes de Puerto Rico, aprobado el 17 de enero de 1997, y permanece sus-tancialmente igual.


 La Ley Núm. 125, supra, tuvo su origen en la Cámara de Representantes mediante el P. de la C. 567 de 1966 y fue de la autoría del representante Severo Colberg.


 Véanse: Sec. 5.15 de la Ley de Personal de Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1355; Reglas 27-29 del Sistema de Personal Judicial, 4 L.P.R.A. Ap. XII; Art. 19 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII; Administración de Asuntos de la Rama Legislativa, 2 L.P.R.A. see. 551 et seq.; Art. 3 de la Ley Núm. 125 de 10 de junio de 1967 (3 L.P.R.A. sec. 703b).


 Como cuestión de hecho, si la doctora Otero de Ramos hubiese sido una funcionarla “regular” de la Administración de Corrección, hubiese tenido derecho a que se le pagara anualmente, como mínimo, los días de enfermedad que tuviera acumulados en exceso del máximo de los noventa permitidos por la ley y el regla-mento o a que se le pagara todos aquellos días acumulados por tal concepto al mo-mento de su terminación en el empleo. Véase 3 L.P.R.A. see. 1355; Reglamento de Personal de la Administración de Corrección de 28 de septiembre de 1979, enmen-dado el 18 de septiembre de 1987, Sec. 11.4 (vigente). Por otro lado, la doctora Otero de Ramos, por haber sido “jefe de agencia”, no era acreedora y no recibió en ninguno de los años de su incumbencia el bono de navidad dispuesto para los empleados y demás funcionarios públicos por la Ley Núm. 34 de 12 de junio de 1969 (3 L.P.R.A. secs. 757a-757f). Específicamente, véase su Art. 7 (3 L.P.R.A. sec. 757f).


 Como bien se explica en la opinión disidente, el entonces Secretario de Jus-ticia llevó una acción judicial contra los funcionarios a quienes les fueron concedidos dos pagos finales por un primer y un segundo cuatrienio. El antiguo Tribunal Superior validó las compensaciones finales que hizo el gobernador Romero Barceló al terminar su primer cuatrienio a los funcionarios que retuvo durante su segundo cuatrienio. Dicha sentencia no fue apelada por el Secretario de Justicia. Véase Estado Libre Asociado v. Juan H. Cintrón y otros, Sala Superior de San Juan, caso Civil Núm. 87-1933.


 El Art. 3 de la Ley Núm. 125, supra, no presupone la desvinculación total del servicio público; tal situación es tomada en cuenta únicamente por la Orden Ejecu-tiva vigente al momento.


 En ese caso resolvimos que la confirmación de un nombramiento hecho por un Senado válidamente constituido no pierde su vigencia cuando el gobernador ex-tiende el nombramiento a un segundo cuatrienio.


 Soto v. Adm. Inst. Juveniles, 148 D.P.R. 810 (1999).


 íd., págs. 175-176.